Citation Nr: 0021867	
Decision Date: 08/17/00    Archive Date: 08/23/00

DOCKET NO.  99-04 322	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
residuals of a right knee injury.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. A. Wasik, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1971 to April 
1972 and from December 1990 to August 1991.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In October 1998, the RO 
determined that new and material evidence had not been 
submitted to reopen the claim of entitlement to service 
connection for residuals of a right knee injury.  


FINDINGS OF FACT

1.  In a rating decision dated in November 1992, the RO 
denied service connection for residuals of a right knee 
injury on the basis that although the veteran was treated for 
a right knee injury in service, the injury resolved with 
treatment and left no permanent residuals; the RO notified 
the veteran of that decision, but he did not appeal.

2.  The evidence received subsequent to the RO's final 
November 1992 decision does not bear directly and 
substantially upon the specific matter under consideration; 
is cumulative or redundant; and/or is not by itself or in 
connection with evidence previously assembled so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The unappealed November 1992 RO decision that denied 
service connection for residuals of a right knee injury 
became final.  38 U.S.C. § 4005(c) (1988) (currently 38 
U.S.C.A. § 7105 (West 1991)); 38 C.F.R. § 20.1103 (1992); 38 
C.F.R. § 20.1103 (1999).

2.  No new and material evidence has been received to reopen 
the claim of entitlement to service connection for residuals 
of a right knee injury.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156(a) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence of record at the time of the November 1992 
rating decision denying service connection for residuals of a 
right knee injury is set out below.  

The service medical records show that in May 1991, the 
veteran complained of pain in the right ankle which started 
radiating to the right knee.  The assessment was ankle pain 
of a questionable etiology.  In June 1991, he sought 
treatment for an abrasion to the right knee as a result of 
playing baseball.  Objectively it was noted the wound was 
healing well with no apparent infection.  Twelve days later, 
the veteran reported he had fluid on the right knee which had 
been present for six hours.  He indicated he did not have any 
trauma to the knee and no previous history of knee pain.  It 
was noted he injured the right knee after sliding into a base 
while playing baseball but he did not actually fall on the 
knee.  Mild swelling was observed, with no decrease in the 
range of motion.  The joint was stable.  The assessment was 
knee sprain.  Three days later, he again sought treatment for 
his right knee, reporting a gradual increase in edema in the 
knee.  The veteran was put on physical profile in June 1991 
for what was reported as a contusion of the "left" knee.  A 
July 1991 clinical record includes the impression of pre-
patella bursitis and a question of an infection with 
cellulitis.  A subsequent July 1991 clinical record reveals 
the veteran was being seen as a follow-up for an abrasion of 
the right knee.  The assessment was pre-patella cellulitis on 
the right.  The service medical records further reveal the 
veteran was put on physical profile in July 1991 as a result 
of right knee pain.  No pertinent abnormalities were noted on 
the separation examination conducted in July 1991.  Clinical 
evaluation of the lower extremities was reported as normal at 
that time.  On the Report of Medical History portion of the 
separation examination the veteran denied, in pertinent part, 
having or ever having had a trick or locked knee or swollen 
or painful joints.  He also denied having or ever having had 
arthritis, rheumatism or bursitis or a bone, joint or other 
deformity.  

The veteran underwent a VA orthopedic examination in July 
1992.  He reported that while on active duty during Operation 
Desert Storm his right ankle and right knee became swollen 
and he was put on quarters for seven days.  He indicated that 
his ankles and his knees would swell when he was on his feet 
or active in any way and that he could no longer engage in 
farming due to problems with his ankles, feet and back.  
Physical examination of the knees revealed they were tight, 
with 0 to 140 degrees of movement.  An X-ray of the knees was 
interpreted as normal.  The pertinent diagnosis was history 
of bilateral ankle and right knee swelling with activity.  

A VA general medical examination was also conducted in July 
1992.  The veteran reported that he had had an injury of the 
right knee with pain since early 1991.  He indicated that his 
knee was still painful at the time of the examination.  

The RO denied, in pertinent part, service connection for 
residuals of a right knee injury in November 1992.  The RO 
found that although the veteran was treated for a right knee 
injury in service, the injury resolved with treatment and 
left no permanent residuals.  The veteran was informed of the 
denial of service connection and of his procedural and 
appellate rights by letter dated in December 1992.  He did 
not appeal the denial of service connection for residuals of 
a right knee injury so the decision became final in December 
1993.  

The evidence added to the record subsequent to the November 
1992 rating decision is set out below.  

VA joint examinations were conducted in February 1994, 
October 1995, and March 1997.  No pertinent complaints or 
findings are noted on the examination reports.  

The transcript of a January 1997 local RO hearing is 
associated with the claims file.  No pertinent testimony is 
included in the transcript.  

Duplicate service medical records were submitted.  

A letter dated in June 1998 from G. P. Goodfried, M.D., is 
associated with the claims file.  Dr. Goodfried wrote that he 
had not seen the veteran in several years and that over the 
past few years the veteran had had intermittent difficulties 
with right knee swelling for a few days and then going down.  
Dr. Goodfried further reported that the veteran had recently 
awakened with his knee swollen and appearing black and blue 
over the suprapatellar area but he did not recall an injury.  
The doctor indicated that physical examination of the right 
knee revealed a little bit of effusion.  No patellofemoral 
crepitus was present and range of motion was from 0 to 120, 
at which point the veteran began to experience posteromedial 
pain.  Tenderness was present but seemed to be a bit distal 
to the joint line itself.  McMurray's sign was negative and 
there was no instability in the knee.  The veteran was 
neurovascularly intact.  X-rays were referenced as not 
revealing significant degeneration of the joint.  Dr. 
Goodfried suspected the veteran had a suspected torn medial 
meniscus that should be verified by Magnetic Resonance 
Imaging (MRI).   

The transcript of a June 1999 local RO hearing is of record.  
The veteran testified that he injured his right knee 
approximately 30 days prior to his discharge from active duty 
while playing baseball in Saudi Arabia.  He reported that at 
the time of the injury, his knee was swollen and he had to 
have assistance getting to a hospital.  The veteran testified 
that his knee was put in an immobilizer for ten days after 
the initial injury.  He indicated that pain and swelling of 
the knee were gone ten days after the initial injury and that 
at the time of his discharge, his knee did not bother him.  
The veteran reported that the first time he had any 
post-service difficulties with his knee was in 1992.  He 
indicated that in 1992, when he underwent a VA examination 
and was informed he had to list every kind of ailment, he 
remembered injuring his knee while in Saudi Arabia so he 
reported the injury.  His knee was not hurting at the time of 
the 1992 VA examination.  He also testified the pain in his 
knee was chronic and that there was an area of his knee which 
was always tender.  According to the veteran, 1994 was when 
his knee really began to swell.  He testified that the pain 
he experienced in his knee at the time of the hearing was the 
same pain he experienced at the time of the initial injury 
but not as bad and that the frequency of knee symptoms seemed 
to be increasing.  He testified he had not re-injured his 
knees subsequent to active duty.  (Hearing Transcript dated 
June 15, 1999).  

Criteria

In order to obtain service connection, there must be both 
evidence of a disease or injury that was incurred in or 
aggravated by service, and a present disability which is 
attributable to such disease or injury.  38 U.S.C.A. §§ 1110, 
1131 (West 1991); 38 C.F.R. § 3.303 (1999).  

Service connection may be established where the evidence 
demonstrates that an injury or disease resulting in 
disability was contracted in line of duty coincident with 
military service, or if preexisting such service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991);  
38 C.F.R. § 3.303 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (1999).

Regulations provide that an appeal consists of a timely filed 
notice of disagreement in writing and, after a statement of 
the case has been furnished, a timely filed substantive 
appeal.  38 C.F.R. § 20.200 (1999).  Absent appeal, a 
decision of a duly constituted rating agency or other agency 
of original jurisdiction shall be final and binding on all VA 
field offices as to conclusions based on evidence on file at 
the time VA issues written notification in accordance with 
38 U.S.C.A. § 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. 
§ 3.105 of this part.  38 C.F.R. § 3.104(a) (1999).  The 
claim will not thereafter be reopened or allowed, except as 
otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991) (formerly 38 U.S.C. §  4005); 38 C.F.R. § 19.153 
(1978) § 20.1103 (1999).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991); Hickson v. West, 
12 Vet. App. 247 (1999).

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  In Kutscherousky v. 
West, 12 Vet. App. 369 (1999) the United States Court of 
Appeals for Veterans Claims (hereinafter, "the Court") held 
that the prior holdings in Justus and Evans that the evidence 
is presumed to be credible was not altered by the Federal 
Circuit decision in Hodge.

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the Court.  Elkins v. West, 12 Vet. App. 209 (1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) (1998) in order to have a finally denied 
claim reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a) 
(West 1991).  Third, if the claim is well grounded, the Board 
may then proceed to evaluate the merits of the claim but only 
after ensuring the VA's duty to assist under 
38 U.S.C.A. § 5107(b) (West 1991) has been fulfilled.  
Winters v. West, 12 Vet. App. 203 (1999).

Analysis 

As the veteran did not timely appeal the RO's November 1992 
decision, denying service connection for residuals of a right 
knee injury, that determination became final.  
38 U.S.C.A. § 4005(c); 38 C.F.R. § 20.1103.  The RO found at 
that time that the in-service knee injury resolved with 
treatment and left no permanent residuals.  

Subsequent to the November 1992 decision, the veteran has 
reiterated his contention that he has residuals of a right 
knee injury incurred during active duty and continued to have 
symptoms after service.  This recounting is not new, being 
merely a repetition of previously offered contentions.  
Godwin v. Derwinski, 1 Vet. App. 419, 424 (1991).  

The veteran has submitted a June 1998 letter from G. P. 
Goodfried, M.D., which shows the veteran might have a torn 
medical meniscus.  Although this evidence is new in that it 
was not of record at the time of the November 1992 rating 
decision, it is not material as it does not indicate in any 
way that the veteran currently has residuals of a right knee 
injury sustained on active duty.  The Court has held that 
additional evidence, which consists of records of 
post-service treatment that do not indicate in any way that a 
condition is service-connected, is not new and material.  Cox 
v. Brown, 5 Vet. App. 95, 99 (1993).  

The reports of the VA examinations are new but not material.  
They do not indicate in any way that the veteran currently 
has residuals of a right knee injury which occurred during 
active duty.  

The service medical records submitted by the veteran are not 
new as they were of record at the time of the November 1992 
rating decision.  

The transcript of the January 1997 RO hearing is new but not 
material.  No testimony was provided regarding residuals of a 
right knee injury.  

The transcript of the June 1999 RO hearing is new but not 
material.  While the veteran has testified that he injured 
his right knee during active duty and that he currently has 
residuals of the initial in-service right knee injury, such 
testimony is not determinative of the issue on appeal.  There 
is no indication that the veteran has received any 
specialized medical training, so as a lay person he is not 
competent to make a medical diagnosis or to relate a medical 
disorder to a specific cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Thus his testimony does not 
provide a competent link between an in-service injury and a 
current right knee disability.   

The veteran has not submitted additional evidence which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of this claim.  

As noted earlier, the Court announced a three step test with 
respect to new and material cases.  Under the Elkins test, VA 
must first determine whether the veteran has submitted new 
and material evidence under § 3.156 to reopen the claim.  As 
new and material evidence has not been submitted to reopen 
the veteran's claim for service connection for residuals of a 
right knee injury, the first element has not been met.  
Accordingly, the Board's analysis of the issue must end here.  
Butler, 9 Vet. App. at 171.

In Graves v. Brown, 9 Vet. App. 172 (1996), the Court 
extended the 38 U.S.C.A. § 5103(a) (West 1991) duty to advise 
the claimant of evidence needed to complete his application, 
as discussed in Robinette v. Brown, 8 Vet. App. 69 (1995), to 
applications to reopen a claim through the presentation of 
new and material evidence.  As modified by Epps v. Brown, 
9 Vet. App. 341, 344 (1996), that duty arises where the 
veteran has reported the existence of evidence which could 
serve to re-open a claim.  As no such evidence has been 
identified in the instant case, the VA has no further duty to 
inform the veteran under 38 U.S.C.A. § 5103(a).  The veteran 
reported in an April 1998 statement that he was going to see 
a VA doctor about his right knee and he also submitted VA 
Form 21-4142 in June 1998 listing a Dr. Steven Murray as 
having rendered knee treatment in May 1998.  However, on a 
February 1999 VA Form 9, he stated that after bearing the 
pain in his knee for all these years he "finally had to go 
to see a doctor in June 1998."  He went on to state that 
since he did not get any medical treatment until June 1998 
and Dr. Goodfried said he might need surgery, the additional 
evidence is new and material.  Although the claims file 
contains no VA treatment records subsequent to April 1998 
pertaining to a right knee injury and it does not appear that 
the RO attempted to secure any May 1998 record from Dr. 
Murray, there is a June 1998 letter from Dr. Goodfried 
regarding the veteran's knee.  That letter does not mention 
any other recent medical attention for the veteran's knee 
complaints.  Thus, since the veteran has not indicated that 
any alleged May 1998 treatment record from Dr. Murray would 
link a current right knee disability to service or that he 
actually went to VA for his knee, and since he clearly stated 
in his substantive appeal that he did not get any medical 
treatment for his knee until June 1998 (mentioning only Dr. 
Goodfried), it is concluded that there is no need to remand 
the case in an attempt to obtain  additional evidence.   


ORDER

No new and material evidence sufficient to warrant reopening 
a claim of entitlement to service connection for residuals of 
a right knee injury has been submitted.




		
	JANE E. SHARP 
	Member, Board of Veterans' Appeals



 
- 2 -


- 1 -


